Name: Council Regulation (EEC) No 1764/84 of 19 June 1984 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and the Republic of the Ivory Coast on the accession of the last-mentioned country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention
 Type: Regulation
 Subject Matter: Africa;  international trade
 Date Published: nan

 26.6.1984 EN Official Journal of the European Communities L 166/5 COUNCIL REGULATION (EEC) No 1764/84 of 19 June 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and the Republic of the Ivory Coast on the accession of the last-mentioned country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Joint Declaration in the Annex to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention (1) provides that any request from an ACP State Contracting Party to the Convention not specifically referred to in that Protocol to participate in its provisions shall be examined; Whereas the Republic of the Ivory Coast is an ACP State Contracting Party to the said Convention; whereas the Ivory Coast has asked to participate in the provisions of the said Protocol; Whereas the ACP States concerned have supported the Ivory Coast's request to accede to the said Protocol; Whereas it is appropriate to approve an Agreement in the form of an exchange of letters between the European Economic Community, the States referred to in the said Protocol and the Republic of the Ivory Coast on the accession of the Ivory Coast to the said Protocol, HAS ADOPTED THIS REGULATION: Article 1 An Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe, and the Republic of the Ivory Coast on the accession of the last-mentioned country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1984. For the Council The President C. CHEYSSON (1) OJ No L 347, 22. 12. 1980, p. 2.